Green, J.
delivered the opinion of the court.
The first objection in this record is, that the court permitted evidence of the acknowledgment of Allen, as agent for the defendant, that the articles were purchased by him for the defendant, and that the account was just, to go to the jury, without other evidence of Allen’s agency than his own statement at the time of acknowledgment that he was such, it having been proved that Allen was dead. In this, we think the court erred. The plaintiff ought first to have proved the agency of Allen.— Proof of his statement, that he was agent, was inadmissible.
The second objection is, that the court permitted the declaration to be amended after verdict, by the insertion of the name of J. G. Washington as one of the firm of James Woods & Co. There was no error in this: but *166the amendment having been made after verdict, a new trial ought to have been granted, and the defendant permitted to plead de novo if she chose.
J. S. Yerger and D. Allen, for plaintiff in error.
E. Morris, for defendants.
Reverse the judgment and let the cause be remanded to the circuit court of Sumner county, for a new trial to be had therein.
Judgment reversed.